Citation Nr: 0318394	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-07 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to August 
1988, with a period of active duty for training from July 
1990 to December 1990, with subsequent unverified periods of 
active duty in both the United States Army Reserves and Army 
National Guard, not pertinent to the issue on appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 determination of a VA 
Vocational Rehabilitation Counseling Officer at the Los 
Angeles, California, RO.  

Although the veteran initially requested a hearing before a 
member of the Board sitting at the RO (Travel Board), he 
withdrew this request in lieu of a video conference hearing 
at the RO conducted by a member of the Board in Washington, 
D.C.  The veteran failed to report to the video conference 
hearing scheduled for July 10, 2003, after due notice.  No 
further action is indicated in this regard.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

A review of the claims folder reveals that the veteran has 
been afforded no notice of VCAA.  He was not specifically 
advised what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate his claim, 
what evidence, if any, the veteran is expected to obtain and 
submit, and what evidence will be retrieved by VA.  Notice of 
VCAA must be provided, but this development may not be 
completed at the RO.  See generally, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. May 1, 2003), (holding that 38 C.F.R. § 
19.9(a)(2)(ii) (2002) was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
a veteran less than one year for the receipt of additional 
evidence).  As such, a remand in this case is required to 
allow the veteran the full time period to submit evidence in 
support of his claims.  

The Board additionally notes that the veteran's claim for 
Chapter 31 benefits was received a the RO in September 1999.  
The veteran's exclusive argument on appeal is, however, that 
he filed a Chapter 31 claim in 1994, and that this claim was 
adjudicated soon thereafter, and continuously prosecuted 
since then.  The veteran's claims file shows that he filed 
claims in October 1994 for service connection for physical 
disorders not presently at issue.  As a claim of Chapter 31 
benefits was not part of that October 1994 claim, as 
documented in the VA claims file, the veteran is advised to 
submit any evidence in support of his assertion that a 
Chapter 31 claim was filed and adjudicated prior to the 
February 2000 adjudication of his September 1999 claim.  In 
the alternative, should he not be in possession of such 
additional supportive evidence, the veteran is encouraged to 
assert an additional theory of entitlement to the benefit 
sought on appeal.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
provide written notice of the provisions 
of VCAA which are applicable to the claim 
on appeal.  The veteran should be 
provided an adequate time in which to 
respond the VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to vocational rehabilitation 
training under the provisions of Chapter 
31, Title 38, United States Code.  If the 
decision, in whole or in part, remains 
adverse to the veteran, he and any 
representative should be provided a SSOC, 
with an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


